MEMORANDUM DECISION                                                            FILED
      Pursuant to Ind. Appellate Rule 65(D),                                    Apr 27 2017, 10:24 am

      this Memorandum Decision shall not be                                          CLERK
                                                                                 Indiana Supreme Court
      regarded as precedent or cited before any                                     Court of Appeals
                                                                                      and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Rebecca L. Billick                                       R. Cordell Funk
      Billick Mediation & Family Law                           Funk & Wendlinger, LLC
      Valparaiso, Indiana                                      Crown Point, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jodee Meyers,                                            April 27, 2017
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               45A05-1609-DR-2175
              v.                                               Appeal from the Lake Superior
                                                               Court
      Paul Meyers,                                             The Honorable Elizabeth F.
      Appellee-Respondent.                                     Tavitas, Judge
                                                               Trial Court Cause No.
                                                               45D03-1403-DR-230



      Najam, Judge.


                                       Statement of the Case
[1]   Jodee Meyers (“Mother”) appeals the dissolution court’s order modifying her

      custody over her children born of her marriage to Paul Meyers (“Father”).


      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017              Page 1 of 24
      Mother presents several issues for our review which we consolidate and restate

      as follows:


              1.       Whether the dissolution court erred when it considered
                       various motions despite Father’s alleged noncompliance
                       with local rules.

              2.       Whether the dissolution court abused its discretion when it
                       made certain evidentiary rulings.

              3.       Whether the dissolution court’s findings are supported by
                       the evidence and whether its conclusions are supported by
                       the findings.


      We affirm.


                                 Facts and Procedural History
[2]   Mother and Father married in May 2004, and two children were born of the

      marriage, J.M. and H.M. (“the Children”). In March 2014, Mother filed a

      petition for dissolution of the marriage. The Parents entered into a stipulated

      provisional order whereby Mother had temporary physical custody of the

      Children, and Father exercised parenting time “as agreed to or, in the absence

      of agreement, pursuant to the Indiana Parenting Time Guidelines.” Appellant’s

      App. at 16.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 2 of 24
[3]   Following a final hearing on December 14, 2015, on January 15, 2016,1 the

      dissolution court entered a final dissolution decree whereby the court awarded

      the Parents joint legal and physical custody of the Children.2 The dissolution

      court ordered that the Children would spend alternating weeks with each

      parent. In the decree, the dissolution court found in relevant part that

      “[Mother] repeatedly denies parenting time or interferes with [Father]’s

      parenting time.” Id. at 21. The dissolution court also found in relevant part as

      follows:


                 17. [Mother] admitted that she does not return phone calls
                 initiated by [Father] to the children.

                 18. [Mother] frequently calls the police on [Father] during
                 parenting time exchanges. [Father] estimated that [Mother] has
                 called the police in excess of 80 times.

                 19. [Mother] frequently argues with [Father] in the presence of
                 the children during parenting time exchanges.

                 20. [Mother] is engaging in repeated conduct that
                 demonstrates [Mother]’s resistance of [sic] [Father]’s time with
                 the children that most likely will lead to alienation of the
                 father/daughter relationships. This behavior is contrary to the
                 best interests of the children. This conduct includes [Mother]’s
                 repeated arguments with [Father] in front of the children;
                 [Mother] calling the police during parenting time exchanges;
                 [Mother] limiting [Father]’s telephone communications between



      1
        Following the final hearing, but before the final decree, Mother denied Father’s parenting time on January
      8, 2016, and January 14, 2016.
      2
          Father remarried shortly after the final dissolution decree was entered.


      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017           Page 3 of 24
              [Father] and the children; [Mother] speaking negatively about
              [Father] to the children; and [Mother] denying [Father] parenting
              time.


      Id. at 22.


[4]   Father was scheduled to have his first full week of physical custody with the

      Children on January 22, but Mother kept the Children with her that week.

      Accordingly, on January 29, Father filed a verified application for an injunction

      against Mother alleging in relevant part as follows:


              1. Compliance with Local Rule 9. Father’s counsel wrote to
              Mother via email on January 19, 2016[,] in an attempt to resolve
              all issues set forth herein. [[S]ee attached Exhibit “A”]. No
              response has been received from Mother as of January 29,
              2016[,] and since January 7, 2016. Mother has denied Father his
              parenting time and/or shared custodial time with their minor
              children. This application is filed at this time because it is
              apparent that the matters set forth herein will not be resolved
              without Court intervention and Mother is likely to continue
              denying Father his custodial rights as set forth in this Court’s
              Decree of Dissolution of Marriage.

                                                      ***

              4. From January 8, 2016[,] (Father’s weekend) through January
              15, 2016, Mother denied Father his parenting time with their
              daughters under the terms of the provisional order then in effect.
              He was denied parenting time on the weekend of January 8,
              2016[,] and weekday parenting on January 14, 2016.

              5. Per the shared custody provisions of the Decree entered on
              January 15, 2016, Father was to have the children for a one week
              period beginning at 5:30 p.m. on January 22, 2016[,] and ending

      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 4 of 24
              at 5:30 p.m. on January 29, 2016. Mother refused to allow him
              to have the children during the specified time period and she has
              not permitted him to see the children or otherwise communicate
              with them.


      Id. at 32. Also on January 29, Father filed a verified motion for a rule to show

      cause why Mother should not be held in contempt for violation of the final

      decree.


[5]   At the conclusion of a hearing on Father’s motion for injunction, the

      dissolution court granted the injunction from the bench and stated as follows:

              Okay. I will, first of all, tell you that Mother has not complied
              with the requirements of the Local Rules and the Orders of the
              Court to get her parenting time—I’m sorry, her parenting classes
              completed. I’m going to tell you right now, you don’t have the
              proper parenting skills and until you get to that class and you do
              everything necessary, you don’t have the parenting skills that are
              necessary for a divorced parent. You just don’t. I’ve been in this
              business for a long time as well, and I’m not going to continue to
              have this. I will not, and I can tell you what happens in these
              cases. You’re not going to like to hear it, but this is my
              experience. We’ll keep coming back here. You will spend all
              your money doing this, and everyone becomes a loser in this, in
              this experience that I’m seeing. You lose your money. You lose
              any relationship that you have with Father that you will need, I
              guarantee you. You will need his help at some point in these
              children’s lives. You’re, you’re too young and you don’t
              understand that it takes two parents to raise children, especially
              in this day and age. There are things you’re not going to be able
              to handle and you’re going to need his help, so you’re going to
              lose that. You’re going to lose the respect of your children when
              they grow up and they understand what, what is going on and
              you’re going to lose your children’s best mental health. They will

      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 5 of 24
        be in counseling as adults. Trust me. I’ve seen this over and
        over and over and over again. You may end up losing custody
        totally and that happens in these types of cases. So you’re going
        to lose a lot, and if Father does this behavior that you’re doing,
        he’s going to lose everything, and then you’re just going to have
        messed up children for the rest of your lives and then maybe
        you’ll be supporting them because they can’t work because they
        have depression. I mean it goes on and on and on and on and if
        you don’t believe me, you haven’t taken the classes. You need to
        take the classes and you need to do your homework. There’s all
        kinds of books out there on divorce and children and if you don’t
        do it, then you are, you are walking into the situation of having
        your children just fail. There’s nothing wrong with either one of
        you that you can’t be good parents to these children. There’s
        not. It’s your choice, and if you choose not to, then the Court’s
        going to continue to issue Orders that give these children the best
        chance to have a healthy, happy childhood and healthy adult life.
        I’m giving you 30 days to complete those parenting classes, and if
        you don’t, then there are going to be sanctions. I guarantee you
        that there will be sanctions.

        I’m granting the injunction. I don’t want to see this type of case
        again between the two of you. My Orders are clear. The local
        library. Local library is Hammond. There is nothing in there
        that says that the children need to go inside. As I indicated
        before, it’s counterintuitive to everything you guys were doing
        before which, like I said, they’re not going to go in the police
        station and play. That’s just you trying to control this, and you
        don’t get to control this. This is Father’s time. I am granting the
        request to have—he can have the children for two weeks. There
        will always be make-up time. Every time you deny, Father gets
        make-up time, and I don’t believe that you can’t encourage an
        eight-year-old, and if you can’t, then you don’t have the right
        parenting skills. An eight-year-old is—they’re at the easiest age
        to encourage. Sometimes it’s the, you know, two-year-olds, there
        are temper tantrums or it’s the twelve-year-olds who’d rather be


Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 6 of 24
              on their phone or, you know, at home with their friends,
              whatever. This is the easiest age, so I’m just not buying it.


      Tr. Vol. II at 55-57.


[6]   On February 12, Father filed a verified petition for emergency modification of

      custody and for supervised parenting time and request for emergency hearing.

      In that petition, Father stated in relevant part as follows:


              1. Compliance with Local Rule 9. On the early afternoon of
              February 12, 2016, Father’s attorney unsuccessfully attempted to
              reach Mother’s counsel, Rebecca L. Billick, by phone and she left
              a message for counsel requesting a return call due to a matter of
              extreme urgency. She did not receive a return call prior to filing
              this petition. Counsel also sent a facsimile to Mother’s attorney
              on that date with the same request. Events set forth below have
              occurred since an injunction was granted against Mother on
              February 9, 2016. These events support the likelihood that the
              emotional development of the parties’ minor children will be
              impaired and they will be alienated from Father if the Court does
              not immediately intervene.

                                                      ***

              8. Since the injunction hearing on February 9, 2016, Mother has
              attempted to interfere with Father’s custody/parenting time by
              making statements to the children during phone calls which upset
              the children and make them cry. She repeatedly asks them if
              they are scared and implies that they should be when with
              Father. She tells them how sad she is without them.

              9. On February 11, 2016, during Father’s custodial time, Mother
              permitted her mother (maternal grandmother) to go to [H.M.]’s
              school and sit with the child in her classroom. When Father
              went to pick up the child from school on that date, [H.M.] was
      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 7 of 24
              brought to Father’s vehicle crying. The teacher who brought the
              child to the vehicle verified that the child was crying because she
              did not want to leave her grandmother. While sobbing, [H.M.]
              reported to Father that maternal grandmother told her that
              “mommy” and “grandma” were very sad that the girls were not
              with them and that they missed them very much.

              10. The parties’ older child, [J.M.], has informed Father that both
              Mother and maternal grandmother have instructed her to call the
              police (911) if they are left in the care of Father’s wife.

              11. Mother simply will not comply with the orders of this Court
              and if not stopped, she will continue to engage in conduct
              designed to alienate the children from their Father.

              12. Mother’s conduct is harmful to the children and their
              emotional development.

              13. The above and foregoing behavior warrants the immediate
              transfer of full legal and physical custody to Father and the entry
              of an order that Mother be granted supervised parenting time.


      Id. at 41-43. Mother filed a motion to strike Father’s emergency petition, which

      the dissolution court denied.


[7]   On March 7, Mother moved her personal belongings into an apartment in

      Crown Point leased by her fiancé, Robert Krespo. On March 9, Mother filed a

      notice of relocation stating that she intended to move from Hammond to

      Crown Point “on or before April 5, 2016.” Id. at 66. And on March 11,

      Mother and the Children moved into Krespo’s two-bedroom apartment.

      Krespo has a daughter and two stepdaughters from a previous marriage, and his



      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 8 of 24
      three children routinely stayed with him in the apartment two or three nights

      per week.


[8]   On March 11 and 17, the dissolution court held a hearing on Father’s

      emergency petition for modification of custody. At the conclusion of that

      hearing, the dissolution court took the matter under advisement. In addition,

      Father objected to Mother’s notice of relocation, and the dissolution court set

      that matter for a hearing for May 18.


[9]   Following hearings on all pending motions on May 18 and 19, on June 16, the

      dissolution court issued its order modifying custody and found and concluded

      in relevant part as follows:

              1. The Court issued a Decree of Dissolution of Marriage on
              January 15, 2016, granting the parties joint physical and legal
              custody of their two daughters, [J.M.], born August 9,
              2007; and [H.G.], born September 26, 2011. Custody was
              contested at that time. Father requested joint physical and legal
              custody and mother requested sole physical custody.

              2. At the time of the dissolution of marriage, Mother was
              residing in her deceased grandmother’s home.

              3. At the time of the dissolution, Mother and Father had a
              contentious relationship.

              4. Mother has a history of denying Father his parenting time
              with the children.

              5. Mother has involved the children in drama with Father and
              has thwarted Father’s relationship with the children.


      Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 9 of 24
        6. Mother had never testified prior to the dissolution that she
        was planning to move in with her boyfriend.

        7. Mother filed a Petition for Dissolution of Marriage on March
        20, 2014, and she has moved the children three times since then.
        Mother moved to her mother’s home, then to her Grandmother’s
        home, and now to her boyfriend’s home.

        8. Mother works 20-26 hours per week, earning $10.00 per hour.

        9. Mother lives with her boyfriend in a two-bedroom apartment
        leased by her boyfriend. Her boyfriend has one child and two
        former stepchildren who spend one to three nights per week
        in the home. Mother is expecting another child with her
        boyfriend.

        10. The parties’ daughter [J.M.] is experiencing psychological
        issues and sees a therapist.

        11. Mother did not notify Father of her intent to move until after
        she had moved.

        12. The Court does not find Mother’s testimony credible
        regarding her statements that she was forced to move and that
        she did not have sufficient time to notify Father. This Court
        finds that Mother had intended to move in with her boyfriend.

        13. Father works up to 60 hours per week.

        14. Since the dissolution, Father has remarried. His wife does
        not work.

        15. Father and Mother continue to have a contentious co-
        parenting relationship that is affecting the children’s
        psychological well-being.



Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 10 of 24
        16. Mother makes choices to move without considering the
        impact on the children.

        17. Mother is voluntarily underemployed and has no plans to
        provide stable housing for the children on her own. She has
        relied on family members and now her boyfriend to provide a
        home.

        18. The children need stability.

        19. The children are acting out emotionally at school and at
        Father’s home.

                                                ***

        CONCLUSIONS OF LAW:

        1. Mother has not met her burden that the recent change in
        residence was made in good faith and for a legitimate reason.
        Mother’s testimony was not credible. Father has met his
        burden that relocation of the children is not in the children’s best
        interest.

        2. There has been a substantial and continuing change in the
        following: the interaction and relationship between the children
        and Father; the children’s adjustment to their home and
        community; and the mental health of the children and Mother.
        Mother has impeded the relationship of the children and Father.
        Mother has not co-parented with Father. Mother has not kept
        Father informed of matters regarding the children and her plans
        to move. [J.M.] is in counseling. Children at such a tender age
        cannot be expected to adjust to three new homes within two
        years. Mother makes choices that are not in the children’s best
        interest and will continue to do so. Mother shows no respect for
        Father’s concerns or Father’s relationship with the children.



Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 11 of 24
        3. Father has a stable income, a stable home, and stable
        relationship with his new wife. This Court recognizes that this
        change of custody will be difficult on the children; however, this
        will result in the long-term emotional and psychological well-
        being of the children.

        4. Mother has demonstrated that she does not respect court
        orders. Mother continues to violate the Court orders regarding
        parenting time. Mother does not respect the children’s need to
        have a stable life free from conflict. Mother does not respect the
        need of her children to have a loving relationship with Father
        free from Mother’s negative influence. Mother simply refuses to
        abide by court orders and to make decisions that are in her
        children’s best interests.

        5. It is in the best interest of the children to modify custody to
        grant sole legal and physical custody to Father.

        6. Mother needs individual counseling before the Court will
        consider family counseling. Mother’s poor choices are affecting
        the family and Mother needs to address her issues individually
        before the children are brought into family counseling.

        IT IS THEREFORE ORDERED, ADJUDGED AND
        DECREED that:

        1. The Court GRANTS Father’s Petition to Modify Custody.
           Father is granted sole legal and physical custody of the
           parties’ two minor children.

        2. Mother is granted parenting time pursuant to the Indiana
           Parenting Time Guidelines. Due to the high-conflict nature
           of the parents, the parties shall strictly follow the Indiana
           Parenting Time Guidelines.




Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 12 of 24
                 3. Father’s objection to Mother’s relocation is moot based upon
                    the modification of custody.

                 4. Mother’s Motion for Family Therapy is DENIED at this
                    time.

                 5. Mother is ordered to attend individual counseling as a
                    condition of unsupervised parenting time. Mother shall
                    undergo a psychological evaluation and attend individual
                    therapy to address the following issues and any issues
                    determined by the psychological evaluation: Mother’s poor
                    choices for the children; Mother’s disparaging Father in the
                    presence of the children; and the drama Mother creates in the
                    presence of the children during parenting time exchanges.


       Id. at 74-78. This appeal ensued.


                                          Discussion and Decision
                                      Issue One: Violation of Local Rules

[10]   Mother first contends that the dissolution court erred when it considered

       various motions despite Father’s alleged noncompliance with certain local

       rules. In particular, Mother maintains that Father: did not make a “personal or

       telephonic consultation” with Mother in violation of F.L.R. 45-FL00-93 (“Rule

       9”) when he filed his application for injunction and motion for rule to show




       3
           F.L.R. 45-FL00-9 provides in relevant part as follows:

                 A. Duties Regarding Consultation. Except in emergencies or when it might create a
                 danger or substantial prejudice or is otherwise unreasonable to do so, counsel and pro se
                 parties shall make a reasonable attempt to have a personal or telephonic consultation to
                 resolve any issue before filing or seeking any other relief through the court. Counsel and
                 pro se parties contacted for a consultation shall make themselves reasonably available for
                 consultation. The duty of consultation shall be continuing.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017             Page 13 of 24
       cause and did not contact Mother before he filed his petition for emergency

       modification of custody in violation of “the Lake County Rules of Family

       Law.”4 Appellant’s Br. at 24-25. Mother states that,


               [h]ad the trial court followed the Lake County Rules of Family
               Law and dismissed Father’s Verified Application for Injunction
               and Verified Petition for Emergency Modification of Custody
               while granting Mother’s Motion for Court Appointed Therapist,
               or in the alternative a guardian ad litem, days of litigation may
               have been avoided; thousands of dollars would have been saved
               for this family; the transition for the Children to equal (50/50)
               parenting time may have been accomplished with less negative
               impact to the Children; and, in the worst case, had a guardian ad
               litem or family therapist been appointed, the trial court and the
               Children would have then at least had the benefit of trustworthy
               evidence from the therapist or guardian ad litem to better guide
               the trial court’s future decisions for the Children. The trial
               court’s lack of adherence to the Lake County Rules of Family
               Law caused significant harm to Mother (and potentially the
               Children) and is a reversible error.


       Id. at 28.


[11]   “As a general matter, local rules are procedural and ‘are intended to standardize

       the practice within that court, to facilitate the effective flow of information, and

       to enable the court to rule on the merits of the case.’” Gill v. Evansville Sheet

       Metal Works, Inc., 970 N.E.2d 633, 646 (Ind. 2012) (quoting Meredith v. State,




       4
         To the extent Mother attempts to argue that the dissolution court failed to follow its own rules when it
       denied her motion to strike and/or her motion for a court appointed therapist, Mother has not supported that
       contention with cogent argument and it is waived.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017          Page 14 of 24
       679 N.E.2d 1309, 1310 (Ind. 1997)). Once a trial court promulgates a rule, the

       court and all litigants are generally bound by the rule. Andrews v. Monroe Cty.

       Dep’t of Child Servs. (In re D.A.), 869 N.E.2d 501, 509 (Ind. Ct. App. 2007) (citing

       Meredith, 679 N.E.2d at 1311. Nevertheless, a trial court may set aside its own

       rule—although it should not be set aside lightly—if the court assures itself that

       it is in the interests of justice to do so, that the substantive rights of the parties

       are not prejudiced, and that the rule is not a mandatory rule. Id. (citing

       Buckalew v. Buckalew, 754 N.E.2d 896, 897 (Ind. 2001)).


[12]   Here, in each of the challenged pleadings, Father stated that he had attempted

       to contact Mother and/or her attorney prior to filing the pleadings, with no

       response. To the extent Mother contends that Father’s email to Mother prior to

       his motion for injunction did not comply with Rule 9, she is putting form over

       substance, and we reject that contention. And Father attempted to contact

       Mother’s attorney by telephone and facsimile before he filed his petition for

       emergency modification of custody, albeit earlier the same day. In any event,

       Mother has not shown that she was prejudiced by Father’s alleged failure to

       comply with the local rules. As Father points out, “Mother’s counsel did not

       respond prior to filing of each of these motions by Father, but was clearly

       capable of contacting Father’s counsel and attempting to resolve each of them

       prior to the actual litigation of these motions.” Appellee’s Br. at 15. Mother

       has not demonstrated any error on this issue.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 15 of 24
                                     Issue Two: Evidentiary Rulings

[13]   A trial court has broad discretion in ruling on the admission or exclusion of

       evidence. Barnett v. State, 916 N.E.2d 280, 286 (Ind. Ct. App. 2009), trans.

       denied. A trial court’s ruling on the admissibility of evidence will be disturbed

       on review only upon a showing of an abuse of discretion. Id. An abuse of

       discretion occurs when the trial court’s ruling is clearly against the logic, facts,

       and circumstances presented. Id.


[14]   Mother contends that the “aggregate” of the dissolution court’s evidentiary

       rulings “rise to an abuse of discretion warranting rehearing.” Appellant’s Br. at

       28. In particular, Mother asserts that the dissolution court abused its discretion

       when it: “considered argument of counsel as evidence and also permitted

       argument of counsel to confuse the proceedings”; excluded from evidence real

       estate documents regarding the sale of her grandmother’s house; excluded from

       evidence a videorecording of a phone call between Mother and the Children;

       excluded from evidence J.M.’s therapist’s notes; and excluded from evidence

       various other proffered exhibits and testimony. Id. at 29. We address each

       contention in turn.


                                             Argument of Counsel

[15]   We reject Mother’s contention that the dissolution court “considered argument

       of counsel as evidence and also permitted argument of counsel to confuse the

       proceedings.” Id. First, to the extent Mother maintains that the dissolution

       court improperly relied on opposing counsel’s argument and “Father’s


       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 16 of 24
       impeached testimony” when it found that Mother was not credible, that

       argument finds no support in the record. Id. Second, Mother does not support

       her contentions on this issue with cogent argument but merely lists some of the

       “fourteen occasions” when the dissolution court allegedly “became confused

       due to argument of counsel.” Id. at 31. Mother has not persuaded us that the

       dissolution court improperly considered argument of counsel or was confused

       by said argument.


                                            Real Estate Documents

[16]   Next, Mother contends that the dissolution court abused its discretion when it

       excluded from evidence her proffered Exhibit 22, which she describes as “true,

       complete, and authentic copies of the Mutual Release from Purchase

       Agreement and Purchase Agreement along with a standard Business Record

       Affidavit signed and witnessed by a representative of the real estate

       company[.]” Appellant’s Br. at 33. First, Mother does not include these

       documents in her appendix on appeal. Second, Mother does not explain what

       she had intended to prove with the proffered evidence, other than to state that it

       had “profound probative value” and would have “correct[ed] the damage being

       done by opposing counsel’s false representations and to establish the truth of a




       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 17 of 24
       relevant disputed point[.]” Id. Mother has not presented cogent argument in

       support of her contention on this issue, and, thus, we cannot address it.5


                                                  Videorecording

[17]   Mother contends that the dissolution court abused its discretion when it

       excluded from evidence a videorecording Mother made of a phone call between

       her and the Children while the Children were staying with Father. Mother

       states that she “recorded herself due to the repeated accusations [that] the

       Children were being harmed in the phone conversations.” Appellant’s Br. at

       35. Citing Apter v. Ross, 781 N.E.2d 744, 754 (Ind. Ct. App. 2003), the

       dissolution court stated that “a parent’s concern for a child’s well-being must be

       the purpose” in recording a child’s telephone conversation. Tr. Vol. II at 205.

       The dissolution court excluded the proffered recording because it found that

       Mother had not shown that that was her reason for making it. But the

       dissolution court went further and stated as follows:

               Okay, and I and I will tell you this and I will say it on the record
               because it’s important for me to say this: I find these types of
               recordings and these types of proceedings more damaging, that
               cause more harm than the good for the purpose of making the
               recordings, which I believe it’s a policy behind the recordings
               being allowed in certain limited matters. So, if I were to open the




       5
         We can only surmise that Exhibit 22 would have shown that Mother had to move out of her grandmother’s
       house in a rush, but Mother’s brief simply does not clarify either the content or purpose of the proffered
       exhibit.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017        Page 18 of 24
               door and make it a wider door, it would lead to nothing but
               harmful consequences. So, that’s my ruling.


       Id. at 206.


[18]   On appeal, Mother maintains that, because Apter involved a recording between

       children and a third party, it is inapposite here and she was not required to

       show that she had made the recording because of her concern for the Children’s

       well-being. But Mother does not address the dissolution court’s ultimate ruling

       that it was excluding the recording because such recordings generally “cause

       more harm than good.” Id. And we question the probative value of the

       proffered recording, given that Mother knew that she was recording it and it

       would not necessarily reflect a typical phone call between Mother and the

       Children. The dissolution court did not abuse its discretion when it excluded

       the videorecording from evidence.


                                               Therapist’s Notes

[19]   Mother contends that the dissolution court abused its discretion when it

       excluded evidence “about the frequency and context of [J.M.]’s individual

       therapy as well as the notes of the therapist.” Appellant’s Br. at 39. Mother

       maintains that, because she was not permitted to introduce this evidence, “the

       only negative evidence in the Record about the Children’s mental health is the

       impeachable testimony of Father.” Id.


[20]   Once again, Mother has failed to include in her appendix on appeal this

       proffered evidence. And Mother does not describe in any detail what the

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 19 of 24
       proffered evidence included or what it would have proved. Thus, we cannot

       say that the dissolution court abused its discretion when it excluded this

       proffered evidence.


                                       Other Exhibits and Testimony

[21]   Finally, Mother contends that the dissolution court abused its discretion when it

       excluded from evidence her proffered exhibits 6, 11, 14, 15, and 16. First,

       again, Mother has not included any of the proffered exhibits in her appendix on

       appeal. Second, Mother does not describe in any detail the nature or content of

       Exhibits 6, 11, or 14. Mother describes Exhibit 15 as a text from Father asking

       her why there was furniture on the front lawn of her house on April 2. Mother

       maintains that that text was proof that she was “being forced to move under the

       timeline of third parties.” Appellant’s Br. at 38. And Mother describes Exhibit

       16 as “pictures of the home on April 3rd after Mother’s family had removed all

       of her deceased grandmother’s furniture in anticipation of the house being

       sold.” Id.


[22]   Taking Mother’s word for the content of Exhibits 15 and 16, we cannot say that

       those exhibits offered probative evidence of the facts Mother was attempting to

       prove. Furniture on a lawn can indicate any number of things, including a yard

       sale. And photographs of the home with the grandmother’s furniture removed




       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 20 of 24
       is likewise ambiguous. Regardless, Mother and Krespo 6 both testified that

       Mother was forced to move with very short notice. Mother cannot show that

       the dissolution court abused its discretion when it excluded the proffered

       exhibits. And with respect to the other exhibits, without any explanation of the

       content of those exhibits, we cannot say that the dissolution court abused its

       discretion when it excluded them from evidence.


[23]   Mother also asserts that the dissolution court abused its discretion when it

       “refused to permit [H.M.’s] teacher to share relevant observations and lay

       opinions about what she observed of [H.M.], grandmother, and the parties.”

       Id. at 37. But Mother does not set out in her brief what evidence she had sought

       to present through the teacher’s testimony. And, moreover, Mother made no

       offer of proof after the court sustained Father’s objections to Mother’s questions

       to the teacher. Mother has not preserved this issue for our review. See Dowdell

       v. State, 720 N.E.2d 1146, 1150 (Ind. 1999) (holding it is well settled that an

       offer of proof is required to preserve an error in the exclusion of a witness’

       testimony).


                                   Issue Three: Findings and Conclusions

[24]   Mother contends that twelve of the dissolution court’s twenty findings are not

       supported by the evidence and/or do not support a modification of custody,




       6
         Mother also briefly states that the dissolution court did not permit Krespo to testify about the “urgency of
       the move.” Appellant’s Br. at 38. But she does not support that contention with cogent argument. And, in
       any event, Krespo did testify that Mother was forced to move in an urgent manner.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017             Page 21 of 24
       and she also contends that three of the dissolution court’s conclusions are not

       supported by the evidence.7 A modification of custody is a determination that

       rests in the sound discretion of the trial court. Jarrell v. Jarrell, 5 N.E.3d 1186,

       1190 (Ind. Ct. App. 2014). When reviewing the trial court’s decision, we may

       neither reweigh evidence nor judge the credibility of witnesses. Id. We

       consider only the evidence favorable to the trial court’s judgment and all

       reasonable inferences derived from it. Id.


[25]   It appears that the dissolution court in this case entered findings of fact and

       conclusions sua sponte. In this scenario, the specific findings control only with

       respect to the issues they cover, while a general judgment standard applies to

       issues outside the court’s findings. Julie C. v. Andrew C., 924 N.E.2d 1249, 1255

       (Ind. Ct. App. 2010). The trial court’s findings or judgment will be set aside

       only if they are clearly erroneous. Id. A finding of fact is clearly erroneous

       when there are no facts or inferences drawn therefrom to support it. Id.


[26]   Indiana Code Section 31-17-2-21 (2017) provides in relevant part:

                (a) The court may not modify a child custody order unless:

                         (1) the modification is in the best interests of the
                         child; and




       7
        Mother also challenges three of the dissolution court’s findings it made in the final decree of dissolution.
       But Mother did not appeal from the final decree, and those issues are waived.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017             Page 22 of 24
                        (2) there is a substantial change in one (1) or more of
                        the factors that the court may consider under section
                        8 . . . of this chapter.

               (b) In making its determination, the court shall consider the
               factors listed under section 8 of this chapter.


[27]   The relevant factors listed under Section 8 are:

               (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.

               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                        (A) the child’s parent or parents;

                        (B) the child’s sibling; and

                        (C) any other person who may significantly affect the
                        child’s best interests.

               (5) The child’s adjustment to the child’s:

                        (A) home;

                        (B) school; and

                        (C) community.

               (6) The mental and physical health of all individuals involved.

               (7) Evidence of a pattern of domestic or family violence by either
               parent.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 23 of 24
       Ind. Code § 31-17-2-8. “[A] change in circumstances must be judged in the

       context of the whole environment, and the effect on the child is what renders a

       change substantial or inconsequential.” Jarrell, 5 N.E.3d at 1193 (citation and

       quotation marks omitted).


[28]   Mother’s contentions that the dissolution court’s findings and conclusions are

       not supported by the evidence and/or do not support modification of custody

       amount to a request that we reweigh the evidence and assess the credibility of

       witnesses, which we will not do. Mother also fails to support several of her

       contentions with cogent argument. The dissolution court heard evidence to

       support each of its findings, and the findings are adequate to support the court’s

       conclusions. Mother has not shown that the dissolution court abused its

       discretion when it modified custody of the Children.


[29]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1609-DR-2175 | April 27, 2017   Page 24 of 24